DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 27-29 and 31-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/13/2022. Claims 27-29 and 31-36 are withdrawn. Claims 42-44 have been added. Claims 21-26, 30 and 37-44 are pending for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 21-26, 30 and 37-44 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berthon-Jones et al. (US 2006/0118117 A1) in view of Kwok et al. (WO 2008/011682 A1). 
	Regarding claim 21, Berthon-Jones discloses: 
	A mask system for delivery of air at positive pressure to a patient's airways [0002], the mask system comprising: 
a cushion (200, figure 58) comprising: 
a fascia (240 to the point where it splits into 220 and 210; see below) at least partly forming an interior breathing chamber (figure 58); 
an undercushion (220) extending from the fascia (figure 58); 
a foam portion (230; [0230] “the flexible element 230 is a foam insert”) attached to the undercushion (figure 58); and 
wherein the undercushion (220) is cantilevered towards the interior breathing chamber (as shown in figure 58).  
Berthon-Jones does not explicitly state that 220 in figure 58 is constructed from silicone, a fabric layer covering the foam portion, the fabric layer being configured to contact the patient's face in use, nor that the undercushion acts as a spring to accommodate contours of the patient’s face. 
However, another embodiment of Berthon-Jones (figure 55d) teaches that an undercushion 120 is made from silicone [0224] and the undercushion (120, similar shape to 220) acts as a spring to accommodate contours of the patient’s face [0027].
 
    PNG
    media_image1.png
    980
    744
    media_image1.png
    Greyscale

Thus it would have been obvious to modify Berthon-Jones wherein the undercushion is constructed from silicone and wherein it acts as a spring to accommodate contours of the patient’s face as taught by embodiment 55d of Berthon-Jones since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). Further, the spring like action of the undercushion would help create a comfortable seal for the patient that contours their facial geometries [0224]-[0225].
Kwok, in the analogous field of air delivery system and interfaces (abstract) teaches that it is known to provide a fabric layer covering the foam portion [00278], the fabric layer being configured to contact the patient's face in use. [00228] (claim 81). In this modification, either the fabric replaces membrane 210, or fabric is placed on the membrane on the skin contacting surface.
It would have been obvious to one having ordinary skill in the art before the invention was made to have modified Berthon-Jones to include a fabric layer covering the foam portion [00278], the fabric layer being configured to contact the patient's face in use for the benefit of additional comfort, grip, wicking properties  as discussed in [00292] and by altering the silicone membrane with textile, the interface can regain its interfacing properties easily without the need to reseat the foam interface, unlike a silicone seal [00277].

Regarding claim 22, Berthon-Jones as modified discloses the claimed invention substantially as set forth for claim 21 above (see claim 21 above) but does not specifically disclose wherein the undercushion is provided along the entire perimeter of the cushion.  
	However, Berthon-Jones teaches it is known for the undercushion to be provided along the entire perimeter of the cushion [0224].
	Therefore, it would have been obvious to one having ordinary skill in the art before the invention was made to have modified Berthon-Jones wherein the udnercushion is provided along the entire perimeter of the cushion as taught by Berthon-Jones for the benefit of support of the undercushion along the entire face contacting region of the mask.

Regarding claim 23, Berthon-Jones as modified discloses the claimed invention substantially as set forth for claim 21 above (see claim 21 above) but does not specifically disclose wherein the undercushion is omitted at at least one portion along the perimeter of the cushion. 
	However, Berthon-Jones teaches it is known to not provide an undercushion for a more comfortable system [0238] and that the invention is intended to cover various modifications and equivalent arrangements [0293].
	Therefore it would have been obvious to one of ordinary skill in the art before the invention was made to include an undercushion in some regions and not include the undercushion in other regions for the benefit of tailoring the mask cushion to have the appropriate comfort and sealing effectiveness as desired.



Regarding claim 24, Berthon-Jones as modified discloses the claimed invention substantially as set forth for claim 21 above and further discloses wherein the fascia (240) is formed in one piece with the undercushion (220) [0230] but does not explicitly state the facia is constructed of silicone.
	However, the embodiment figure 55d of Berthon-Jones teaches it is known to form the facia (140) from silicone [0224]. 
	Therefore, it would have been obvious to one having ordinary skill in the art before the invention was made to have modified Berthon-Jones wherein the facia is constructed of silicone as taught by figure 55d if Berthon-Jones since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding claim 41, Berthon-Jones as modified discloses the claimed invention substantially as set forth for claim 21 above (see claim 21 above) and further discloses further comprising: a frame (250), the frame having an aperture (see figure 58 on lower right side of mask frame). 
Figure 58 of Berthon-Jones does not explicitly state that the frame is rigid or semi-rigid and is configured to connect the cushion to headgear; and 
an elbow connected to the frame at the aperture to connect an air delivery tube to the mask system to deliver air at positive pressure to the mask system.  
However, Berthon-Jones (figure 3) teaches it is known that a frame (70, 80) is configured to connect the cushion to headgear [0069], the frame having an aperture [0068]; and 
an elbow (85) connected to the frame at the aperture to connect an air delivery tube to the mask system to deliver air at positive pressure to the mask system [0068].  
Therefore, it would have been obvious to one having ordinary skill in the art before the invention was made to have modified Berthon-Jones wherein the frame is configured to connect the cushion to headgear and 
an elbow (85) connected to the frame at the aperture to connect an air delivery tube to the mask system to deliver air at positive pressure to the mask system for the benefit of providing some sort of mechanism to connect the mask to the patient and to provide therapy to the user via the aperture. 
Berthon-Jones also teaches that it is known for frames (50) to be rigid [0221] and semi-rigid [0181]. 
It would have been obvious to one having ordinary skill in the art before the invention was made to have modified Berthon-Jones wherein the frame is rigid or semi-rigid since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). In this particular case, the rigidity of the material can be selected in order to achieve a desired effect on the seal of the cushion on the patient.


Regarding claim 44, Berthon-Jones as modified discloses the claimed invention substantially as set forth for claim 21 above (see claim 21 above) and further discloses wherein the cushion is a full-face cushion configured to contact the patient's face around the nose and the mouth to deliver air at positive pressure to the patient's nose and mouth ([0210] describes similarity to figs 53a-c which is a full face mask [0201]).

Regarding claim 21, Berthon-Jones discloses: 
	A mask system for delivery of air at positive pressure to a patient's airways [0002], the mask system comprising: 
a cushion (500, figure 66) comprising: 
a fascia (540) at least partly forming an interior breathing chamber (figure 66, “partly forming” by connecting the cushion 500 that defines the breathing chamber to the frame [0243], also 540 is part of the cushion 500 which creates the interior breathing chamber); 
an undercushion (545; the curved portion that extends from 540) extending from the fascia (figure 66); 
a foam portion (530; [0244]) attached to the undercushion (figure 66); and 
a skin (560) layer covering the foam portion (530) (figure 66), the skin layer being adapted to contact the patient’s face in use [0243];
wherein the undercushion (545) is cantilevered towards the interior breathing chamber (as shown in figure 66).  
Berthon-Jones does not explicitly state that 545 in figure 66 is constructed from silicone, wherein the skin layer is a fabric layer, nor that the undercushion acts as a spring to accommodate contours of the patient’s face. 
However, 545 acts as an undercushion [0243] and another embodiment of Berthon-Jones (figure 55d) teaches that an undercushion 120 is made from silicone [0224] and the undercushion (120) acts as a spring to accommodate contours of the patient’s face [0027].
Thus it would have been obvious to modify Berthon-Jones wherein the undercushion is constructed from silicone and wherein it acts as a spring to accommodate contours of the patient’s face as taught by embodiment 55d of Berthon-Jones since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). Further, the spring like action of the undercushion would help create a comfortable seal for the patient that contours their facial geometries [0224]-[0225].
Kwok, in the analogous field of air delivery system and interfaces (abstract) teaches that it is known to provide a fabric layer covering the foam portion [00278], the fabric layer being configured to contact the patient's face in use. [00228] (claim 81). In this modification, the fabric replaces skin layer 560.
It would have been obvious to one having ordinary skill in the art before the invention was made to have modified Berthon-Jones to include a fabric layer covering the foam portion [00278], for the benefit of additional comfort, grip, wicking properties  as discussed in [00292] and by altering the skin layer with textile, the interface can regain its interfacing properties easily without the need to reseat the foam interface, unlike a silicone seal [00277].

Regarding claim 24, Berthon-Jones as modified discloses the claimed invention substantially as set forth for claim 21 above and further discloses wherein the fascia is constructed of silicone (as modified for claim 21 above the undercushion 545 is silicone; as set forth in [0243] 540 includes 545 and figure 66 makes it clear they are one piece such that the modified Berthon-Jones discloses the facia constructed of silicone). 
	If it is deemed that the modification of claim 21 does not result in a facia constructed of silicone, the embodiment figure 55d of Berthon-Jones teaches it is known to form the facia (140) from silicone [0224]. 
	Therefore, it would have been obvious to one having ordinary skill in the art before the invention was made to have modified Berthon-Jones wherein the facia is constructed of silicone as taught by figure 55d if Berthon-Jones since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding claim 25, Berthon-Jones as modified discloses the claimed invention substantially as set forth for claim 24 above and further discloses wherein the fabric layer (560) covers an interior surface of the undercushion and an exterior surface of the undercushion (see figure 66, covers both left and right sides of the undercushion).  

Regarding claim 26, Berthon-Jones as modified discloses the claimed invention substantially as set forth for claim 25 above and further discloses, wherein the fabric layer (560) does not cover the fascia (see figure 66).

Regarding claim 30, Berthon-Jones as modified discloses the claimed invention substantially as set forth for claim 24 above and further discloses, wherein the fabric layer (560) covers an exterior surface of the undercushion (545) (560 as shown in figure 66 covers the left side of figure 66).

Regarding claim 37, Berthon-Jones as modified discloses the claimed invention substantially as set forth for claim 21 above and further discloses, wherein the foam portion (530) is enclosed by the fabric layer (560) and the undercushion (545) (see figure 66).  

Regarding claim 38, Berthon-Jones as modified discloses the claimed invention substantially as set forth for claim 21 above and further discloses wherein the undercushion decreases in thickness towards a distal edge that extends towards the interior breathing chamber (the right side of 545 in figure 66 decreases in thickness).  

Regarding claim 39, Berthon-Jones as modified discloses the claimed invention substantially as set forth for claim 21 above and further discloses, wherein the undercushion (545) is curved (see figure 66).  

Regarding claim 40, Berthon-Jones as modified discloses the claimed invention substantially as set forth for claim 21 above and further discloses wherein the foam portion (530) varies in thickness (figure 66).  

Regarding claim 42, Berthon-Jones as modified discloses the claimed invention substantially as set forth for claim 21 above but does not explicitly disclose the system further comprising a vent.  
	However Berthon-Jones indicates that it is known to include a vent [0007].
	Thus it would have been obvious to one having ordinary skill in the art before the invention was made to have modified Berthon-Jones to include a vent for the benefit of incorporating a controlled leak to prevent CO2 build-up [0007].

Regarding claim 43, Berthon-Jones as modified discloses the claimed invention substantially as set forth for claim 21 above but does not explicitly disclose wherein the cushion is a nasal cushion configured to contact the patient's face around the nose to deliver air at positive pressure to only the patient's nose.  
	However, Berthon-Jones teaches it is known to adapt frames/interfaces for a nasal interface such that it accommodates the intended area of the patient with serves as the interface [0201]. The examiner takes official notice that a nasal cushion interface contacts the patient’s face around the nose to deliver air at positive pressure to only the patient’s nose. 
	Thus it would have been obvious to have modified Berthon-Jones before the invention was made as taught by Berthon-Jones wherein the cushion is a nasal cushion configured to contact the patient's face around the nose to deliver air at positive pressure to only the patient's nose as taught by Berthon-Jones for the purpose of accommodating the intended area of the patient which serves as the interface [0201]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA MURPHY/Primary Examiner, Art Unit 3785